DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 10th, 2020 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (WO 2012026003, using the attached English translation) in view of Ishimatsu (JP 2012223024A, using the attached English translation).
Regarding claim 1, Mizutani discloses a device for manufacturing a rotor core (Abstract), the device comprising: a first mold (ref. #38, #41) including: a fitting recess (recess of ref. #41; Fig. 11) that fits and holds a laminated iron core (ref. #12) in which a magnet (ref. #14) is inserted into a magnet insertion hole, or a laminated iron core (ref. #12) in which a magnet and an exterior member (ref. #41) are mounted on an outer circumferential side, a second mold (ref. #46) that engages with the first mold and clamps and seals the laminated iron core together with the first mold; a resin injection unit (ref. #35) that is provided to the second mold and injects a resin material (ref. #36) in the magnet insertion hole or between the exterior member (ref. #38; #46) and the laminated iron core by using a molding machine (Page 5, Para. 6 – 7); However, Mizutani does not teach a guide plate or a columnar core rod, as described in the application.
 Yet, in a similar field of endeavor, Ishimatsu discloses a device for manufacturing a rotor core (Abstract). This device comprises a columnar core rod (ref. #38) that is fit into a center hole that is formed to penetrate a laminated iron core (Fig. 4); the device further comprising a guide plate (ref. #44, #46) that has a through hole into which the core rod (ref. #38) inserted with an axis line as a center and is detachably mounted at one end in an axis line direction on a side of the first mold of the laminated iron core (Fig. 4) in such a manner that the through hole is in communication with the center hole (Para. 34 – 36), wherein the guide plate has an opening diameter of the through hole on one surface side of one end side of the laminated iron core that is substantially the same as an opening diameter of the center hole (Fig. 4).
 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Mizutani to have a columnar core rod and a guide plate, as taught by Ishimatsu. One would be motivated to make this modification to optimize the workability and efficiency of the device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to design the guide plate with an opening diameter of the through hole on a side of the first mold to be larger than the opening diameter on the other side, as a change in size limitation. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Mizutani in view of Ishimatsu teaches the invention disclosed in claim 1, as described above. Furthermore, Ishimatsu discloses a guide surface on the inner surface of the through hole (Fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the through hole so the diameter gradually increases, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
Regarding claims 3 and 4, Mizutani in view of Ishimatsu teaches the invention disclosed in claims 1 and 2, as described above. Furthermore, Ishimatsu teaches the through hole of the guide plate is formed by chamfering an edge on the side of the other surface (Para. 23; Para. 32).
Regarding claim 5, Mizutani teaches a method for manufacturing a rotor core (Abstract), the method comprising:  a first mold mounting step for fitting and arranging a laminated iron core in a first mold (Page 5, Para. 5); a second mold mounting step of engaging the second mold with the first mold (Page 5, Para. 6), and clamping and sealing the laminated iron core together with the first mold (Page 5, Para. 6) and a resin injecting step of injecting a resin material into the magnet insertion hole through a resin injection unit provided to the second mold (Page 5, Para. 7). However, Mizutani does not teach the method comprising a guide plate or a columnar core rod, as described in the application. 
Yet, in a similar field of endeavor, Ishimatsu discloses a method and device for manufacturing a rotor core (Abstract). This device comprises a columnar core rod (ref. #38) that is fit into a center hole that is formed to penetrate a laminated iron core (Fig. 4); the device further comprising a guide plate (ref. #44, #46) that has a through hole into which the core rod (ref. #38) inserted with an axis line as a center and is detachably mounted at one end in an axis line direction on a side of the first mold of the laminated iron core (Fig. 4) in such a manner that the through hole is in communication with the center hole (Para. 34 – 36), wherein the guide plate has an opening diameter of the through hole on one surface side of one end side of the laminated iron core that is substantially the same as an opening diameter of the center hole (Fig. 4).
 It would have been obvious to one of ordinary skill in the art to modify the invention taught by Mizutani to have a columnar core rod and a guide plate, as taught by Ishimatsu. One would be motivated to make this modification to optimize the workability and efficiency of the device. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to design the guide plate with an opening diameter of the through hole on a side of the first mold to be larger than the opening diameter on the other side, as a change in size limitation. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743